TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00117-CV




Atlin Construction, LLC and Robert McMaster, Appellants

v.

WW Contractors, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN401806, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellants Atlin Construction, LLC, and Robert McMaster inform this Court that
they and appellee WW Contractors, Inc., agree that this appeal should be mediated.  Appellants have
filed an unopposed motion to abate to suspend the running of appellate deadlines while the parties
mediate.
                        We abate this appeal until June 6, 2005.  The parties are directed to inform the Court
of the status of the appeal by that date.  Barring further order of the Court, the appeal will be
reinstated on June 6.
 
                                                                                                                                                             
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   April 14, 2005